DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2021 has been entered.

This Office Action acknowledges the applicant’s amendment filed on 4/8/2021 and 1/14/2021. Claims 1-2, 4-12 and 14-22 are pending in the application. Claims 3 and 13 are cancelled.
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 102
Claim(s) 1-2, 11-12 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elvin-Jensen US 5,201,432.
With regards to claim 1, Elvin-Jensen discloses a bulk material shipping container 10 comprising: a compartment 12 defining an interior volume and including a top wall assembly 50 enclosing the interior volume, the top wall assembly including a molded outer structure having an inner section with an opening 68 formed therethrough, a central section surrounding the inner section including a top wall 54 and a bottom wall 52 spaced apart from the top wall to form an interior cavity, and an outer section surrounding the central section, wherein an inner reinforcing structure 58 is positioned within the interior cavity and encapsulated in the central section; a material loading assembly 70/72/74 connected to and supported by the top wall assembly over the opening formed therein; and a material unloading assembly 28/30/31/36 at a bottom portion of the compartment.

With regards to claim 2, Elvin-Jensen discloses the top wall assembly 50 mates with a first upper corner assembly 26, a second upper corner assembly 26, a third upper corner assembly 26, and a fourth upper corner assembly 26 of the compartment. (Col 2:18-28)



With regards to claim 12, Elvin-Jensen discloses the outer structure is configured to mate with a first upper corner assembly, a second upper corner assembly, a third upper corner assembly, and a fourth upper corner assembly of a compartment of a bulk material shipping container.

With regards to claims 21 and 22, Elvin-Jensen discloses the outer structure comprises an assembly of molded plastic panels forming a unitary outer structure. (Col 1:34-45)

Claim Rejections - 35 USC § 103
Claims 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elvin-Jensen US 5,201,432 in view of Hartley et al. US 2009/0314791 A1.
With regards to claims 4 and 14, Elvin-Jensen discloses the outer structure includes four partially raised corner sections 78 (Col 3:26-33) extending from four respective corners of the outer section but it does not the raised corners are L-shaped.
However, Hartley teaches that it was known in the art to have a bulk material shipping container having a top wall include four L-shaped partially raised corner sections 28/30 (Abstract and Para. 0031) extending from four respective corners of the outer section.
The inventions of Elvin-Jensen and Hartley are both drawn to the field of containers that are capable of holding and shipping bulk items. Each container includes an inlet and raised corners on the top wall. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the four partially raised corner sections in Elvin-Jensen by providing an L-shape as taught by Hartley for the purposes of providing an alternate shape of the raised corners to aid in the lifting of the container.

.

Claims 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elvin-Jensen US 5,201,432 in view of Jackson US 3,595,424.
With regards to claims 6, 7, 16 and 17, Elvin-Jensen discloses inner reinforcing structures but it does not specifically disclose the inner reinforcing structure includes wood; and the inner reinforcing structure includes balsa wood.
However, Jackson teaches that it was known in the art to have a bulk material shipping container having inner reinforcing structures include wood; and the inner reinforcing structure includes balsa wood. (Col 1:55-60 and 2:55-61)
The inventions of Elvin-Jensen and Jackson are both drawn to the field of containers that are capable of holding and shipping bulk items. Each container includes inner reinforcing structures. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the container in Elvin-Jensen by providing a wood and balsa wood in the inner reinforcing structures as taught by Jackson for the purposes of providing more insulation to the container.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elvin-Jensen US 5,201,432 in view of Hartley et al. US 2009/0314791 A1.
With regards to claim 8, Elvin-Jensen discloses a bulk material shipping container 10 comprising: a compartment 12 defining an interior volume and including a top wall assembly 50 enclosing the interior volume, the top wall assembly including a molded outer structure and an inner reinforcing structure 58 encapsulated in the outer structure, the top wall assembly mating with a first upper corner assembly 26 (Col 2:18-28), a second upper corner assembly 26, a third upper corner assembly 26, and a fourth upper corner assembly 26 of the compartment, the outer structure including an inner section, a central section surrounding the inner section and including a top wall 54 and a bottom wall 52 spaced apart from the top wall defining an interior cavity in which the inner reinforcing structure is positioned, and an outer section surrounding the central section, the outer structure including four partially raised corner sections 78 extending from four respective corners of the outer section; a material loading assembly 70/72/74 connected to and supported by the top wall assembly; and a material unloading assembly 28/30/31/36 at a bottom portion of the compartment. 
Elvin-Jensen discloses the outer structure includes four partially raised corner sections 78 (Col 3:26-33) extending from four respective corners of the outer section but it does not the raised corners are L-shaped and the outer structure including four outer lips extending downwardly from the outer section. 

The inventions of Elvin-Jensen and Hartley are both drawn to the field of containers that are capable of holding and shipping bulk items. Each container includes an inlet and raised corners on the top wall. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the four partially raised corner sections in Elvin-Jensen by providing an L-shape and four outer lips as taught by Hartley for the purposes of providing an alternate shape of the raised corners to aid in the lifting of the container.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elvin-Jensen US 5,201,432 in view of Hartley et al. US 2009/0314791 A1 and further in view of Jackson US 3,595,424.
With regards to claims 9-10, treated as in claims 6 and 7 above, respectively.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elvin-Jensen US 5,201,432 in view of Hartley et al. US 2009/0314791 A1.
With regards to claim 18, treated as in claims 11, 14 and 15 above.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elvin-Jensen US 5,201,432 in view of Hartley et al. US 2009/0314791 A1 and further in view of Jackson US 3,595,424.
With regards to claims 19-20, treated as in claims 16 and 17 above, respectively.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-12 and 14-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924.  The examiner can normally be reached on 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736